DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment to the specification and claims were received on January 7, 2022.

Status of the Claims
	Claims 1-19 and new claims 20-30 will be examined on the merits.
	
	                                                 Double Patenting
The double patenting rejection has been withdrawn due to applicants’ amendment to the claims where the instant claims are drawn to plant embryo explant with an effective amount of about 10% to about 50% by volume of PEG further citing contacting and transforming at least one cell of the plant embryo explant with a heterologous DNA sequence via bacterial-mediated transformation wherein the transforming step is performed after the contacting step and PEG is removed prior to the transforming step.

                                    Claim Rejection - 35 USC § 102
	The 102 rejection has been withdrawn due to applicants’ amendment to the claims where the instant claims are drawn to plant embryo explant with an effective amount of about 10% to about 50% by volume of PEG.

                       Claim Rejections - 35 USC § 112
The 112 rejections from the previous Action have been withdrawn due to applicants’ amendment to the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


                                                  New Matter
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1(b) at line 9 cites the limitation “PEG containing composition is removed prior to the transformation step”.  The instant specification describes the rinsing of the PEG prior to transformation with non-PEG containing composition (page 9).  Example 1 on p. 28 describe the embryos being rinsed 5-6X with SDW and then transformed.  Example 2 on p. 29 describes the embryos rinsed 5-6X with plain INO.  Example 3 on p. 32 describes the embryos rinsed with B3GM 5-6X.  Example 20 on p. 49 describes the embryos were rinsed 4 minutes with RO water.  The instant specification does not mention removing the PEG prior to transformation, such as by suctioning, shaking, straining, etc.  There is a difference between removing and rinsing.  Rinsing is washing away with a liquid substance as described in the instant specification while removing is taking away a substance from the area.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in this rejection.


Claim 21 recites the limitation "the transgenic plant".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 23 (two occurrences) and 24-30 recite the limitation "the explant".  There is insufficient antecedent basis for this limitation in the claim to the plant embryo explant.
Claim 30 recites the limitation "the seed".  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 remain rejected and new claims 20-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (U.S. Patent 7,297,838 B2) in view of Jefferson (WO 2006/004914 A2), Abdel-Rahman et al (In Vitro Cell Dev. Biol. Plant (published online 22 June 2010) 46:509-515), Zaidi et al (Agronomy Research 4(2), 563-575, 2006) and Calabotta et al (US 2008/0280361 A1).
The rejection is modified from the rejection set forth in the Office action mailed January 7, 2022, due to Applicants' amendment of the claims.
The phrase “plant cells” will be interpreted as “plant embryo cells”.
The phrase “the explant” will be interpreted as “the plant embryo explant”.
Chen et al teach a method of genetic transformation of flax by pre-culturing the anthers consisting of microspore derived callus (col. 6, lines 23-34) (claim 16) on high osmotic medium for a period of time.  Chen et al further disclose high osmotic induction media comprising of 22-C medium containing 9% PEG+6% sucrose, 12% PEG+9% sucrose or 15% PEG+0% which are within the range of about 1 to 25% volume sucrose for 7 days (claims 2, 13).  The induced callus was transferred to N6 regeneration medium for shoot regeneration (col. 8, lines 32-34).  Co-cultivation with Agrobacterium (claim 18) occurred after the PEG treatment where the basal stem segment was rooted in rooting medium which later formed plantlets (Example XI and patent claim 1) (claim 15).  Pre-culturing with 9% or 12% PEG+6% and +3% sucrose for 7 days resulted in high overall efficiency of regeneration plant cells (col. 5, lines 39-52).  The method to developed doubled haploid fertile transgenic flax at high frequency and low frequency of escape showed that transformation efficiency was 4.0 times higher than the best reported transformation efficiency using hypocotyl as the explant in Agrobacterium-mediated transformation (col. 13, lines 28-55) (claim 1).  Other diploid tissues may be used as an explant, for example, hypocotyl, embryo, immature zygotic embryo or cotyledon derived callus (col. 6, lines 23-34) (claims 1, 16).
Chen et al do not teach contacting the plant embryo explant with effective amount of PEG is about 10% to about 50% by volume; transforming at least one cell of the plant embryo explant with a heterologous DNA sequence via bacterial-mediated transformation where the transforming step (b) is performed after the contacting step (a) where the PEG containing composition is removed prior to transforming step (b) and where the improved competency is measured as an increase in transformation frequency; the molecular weight is about 200 to about 10000 or from about 4000 to about 8000; at least one plant growth regulator (about 0.001 mg/L to about 30 mg/L auxin, about 0.001 mg/L to about 30 mg/L cytokinin or combination thereof) is provided with PEG; the PEG containing composition is in contact with the plant cells for about 30 minutes to 300 minutes; plant cells comprise of cells of corn, soybean, cotton, canola, sugarcane, onion, melon, sugar beet or wheat; and the plant cells contacted with PEG are rinsed with a non-PEG containing composition prior to transformation.  Chen et al do not teach the plant embryo explant is meristematic cell; the transgenic plant is regenerated without producing callus tissue culture, the explant is stored prior to contacting the explant with PEG containing composition; explant is stored from about 1 hour to about 2 years or from about 1 hour to 24 hours prior to contacting the explant with PEG; the explant is a dry-excised or wet explant; derived from a dry seed; derived from hydrated seed; explant dehydrated following 
Jefferson teach a method of transforming rice calli using Sinorhizobium with PEG (MW 3350) in Example 8 [0134] (claims 4, 18).  S. meliloti (pTi3)pCAMBRIA1105.1R is cultured on YM (yeast mannitol) media for 3-4 days, then re-suspended in AAMAS media for 2-3 hours [0134].  PEG ranging from 0 to 20% (w/v) is added to the culture prior to incubation for 40 to 50 minutes [0134] (claims 3, 14).  Rice calli are drained and dried on sterile filter paper for 20-30 minutes and co-cultured for 7 days on 2N6AS media [0134].  The addition of PEG (MW 3350) increased transformation of rice calli by 2-4-fold [0135] and Table 5.  PEG (MW 8000) was added to the incubation media with S. meliloti (pTi3)pCAMBRIA1105.1R at 0 to 20% (w/v) PEG and co-cultured for 7 days on 2N6AS media (2N6 contains 2,4-D [0116] and AS acetosyringone [0118] (claim 5).  Table 6 shows the results with the addition of PEG (MW 8000) enhanced the transformation efficiency of S. meliloti-mediated transformation of rice calli (claim 5). 
Abdel-Rahman et al teach a method of plant regeneration of corn with polyethylene glycol.  Immature zygotic corn embryos or plant embryo explant (claims 16, 17) were grown on N6E medium (callus growth medium) containing N6 salts and vitamins, 2 mg/L 2,4-D and other ingredients (p. 511, col. 1) (claims 6-9 within the range of 0.001 mg/L to 30 mg/L of 2,4-D).  The calli were place in growth medium containing different concentration of PEG (3,350 MW), 2%, 5%, 10%, 15% and 20% for 21 days (p. 511, col. 1 and Table 2) (claims 3, 4).  In the plant regeneration experiment, all calli regenerated into green plants except for the zero PEG (p. 512, col. 1, Fig. 2 and Table 2) (claim 15).  Fig. 2 shows non regenerable callus after treatment with 20% PEG.  The regenerated plants were transplanted to soil in pots in the greenhouse p. 512, col. 1 bridging col. 2).  Maize callus that was not regenerable could be regenerable with the addition of osmoticum, PEG (p. 513 bridging p. 514) and PEG treatment enhanced embryo development (p. 514, col. 2, lines 3-4).
	Zaidi et al teach an efficient transformation method for rice genotypes.  The callus induction media comprise of 2 mg/L 2,4-D which is within the range of 0.001 mg/L to 30 mg/L singly or combined with 0.5 mg/L kinetin, 1 mg/L IAA and 0.5 mg/L 6-BAP which are within the range of 0.001 mg/L to 30 mg/L (p. 565) (claims 7-11).  The regeneration medium comprises of 2 mg/L kinetin, 1 mg/L IAA with or without 2 mg/L 6-BAP (p. 565).  The addition of cytokinin and auxin in the callus induction enhanced frequencies of callus induction, embryogenic calli and regeneration (p. 568 and Table 3).  

It would have been obvious one of ordinary skill in the art at the time of the claimed invention was made to substitute the molecular weight of PEG in Chen with the PEG (MW 3350) and PEG (MW 8000) as taught in Jefferson because Chen was silent to the molecular weight of PEG but taught pre-culturing the PEG prior to transformation.  Jefferson taught 0.5 to 20% PEG (MW 3350) increased transformation of rice calli [0135] and PEG (MW 8000) enhance transformation efficiency of rice calli [0137].  In addition, Chen taught pre-culturing with 9% or 12% PEG+6% and +3% sucrose for 7 days resulted in high overall efficiency of regeneration (col. 5, lines 39-52) and transformation efficiency was 4.0 times higher than the best reported transformation efficiency using hypocotyl as the explant in Agrobacterium-mediated transformation (col. 13, lines 34-36).  A person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that PEG improved transformation efficiency whether PEG was pre-cultured prior to transformation or during incubation. 
It would have been obvious to combine Abdel-Rahman’s method of regenerating corn with PEG and 2,4-D and Zaidi method of callus induction with auxin and cytokinin with Chen and Jefferson because Chen and Jefferson both taught the use of PEG for transformation 
The person of ordinary skill in the art would have had a reasonable expectation of success in transforming plant cells by applying an effective amount of PEG prior to transformation as taught by Chen with Jefferson PEG treatment during transformation because Chen taught the pre-culturing of anthers with high sucrose medium had an effect like osmotic regulator (col. 12 bridging col. 13) and that PEG can be substituted with the osmoticum (col. 11, lines 26-35 and Table 3).  Jefferson taught that PEG increased transformation efficiency of rice calli with PEG (MW 8000) [0136].  The skilled artisan would have been motivated to pre-culture the plant cells with PEG prior to plant transformation because Chen taught that pre-culturing with high osmotic regulator and auxin was effective in producing large number of double haploid plant (col. 13, lines 22-27) and Jefferson taught the addition of PEG 8000 enhanced transformation efficiency of Sinorhizobium-mediated transformation of rice calli [0137].
It would have been obvious to combine the teachings of Calabotta method of plant embryo explant for transformation with Chen, Jefferson, Abdel-Rahman and Zaidi because Chen teach preculturing plant embryo explant with high osmotic medium with PEG prior to transformation; Jefferson teach Sinorhizobium-mediated transformation of rice callus with PEG (Table 6 on p. 48); Abdel-Rahman teach plant regeneration improved with PEG of maize immature zygotic embryo; and Zaidi teach efficient method of transformation of rice callus derived from seeds.  The advantages of using PEG prior and during the transformation resulted in increased transformation frequency as cited by Chen (col. 13) and Jefferson enhanced transformation efficiency of rice calli [0137] at p. 49.  A person of ordinary skill in the art would have found it obvious to combine the teachings of Chen, Jefferson, Abdel-Rahman and Zaidi with Calabotta because ordinary artisan would have recognized the advantages of using PEG prior to transformation of plant embryo explant and would have known how to do so.  The person of ordinary skill in the art would further have predicted that the combination would have produce transgenic plants with increase transformation frequency.
prima facie case of obviousness exists.
The claimed method required an amount of auxin and cytokinin from about 0.001 mg/L to about 30 mg/L which overlaps with Abdel-Rahman amount of 2 mg/L 2,4-D and overlaps with Zaidi 1 mg/L IAA and 0.5 mg/L 6-BAP.  The claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Although none of the references specifically teach rinsing or removing the plant cells contacted with PEG with a non-PEG containing composition prior to transformation, one of skilled in the art would be motivated to rinse or remove the excess PEG so the plant cell can be transformed with the desired bacterial-mediated transformation.
Although none of the references teach the plant embryo explant is stored prior to contacting the plant embryo explant with PEG containing composition, a person of ordinary skill in the art would had reasonable expectation of success in storing the plant embryo explant prior to contacting with PEG because Calabotta teach that storing the wet or dry excised embryo can stored for later transformation use [0041].  Furthermore, the methods and parameters of storing the explant is known int the art (Calabotta [0059]) and would have been obvious to produce the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the cited references.

Response to Arguments
Applicants’ arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicants argue that Chen does not describe or suggest the effects of their media on transformation but relates to regeneration efficiency and a skilled worker would not make the distinction between transformation and regeneration (p. 8 of remarks).
This argument is not found persuasive because Chen states that high transformation efficiency and low frequency of escape in the anther culture was because the callus cells were amenable to Agrobacterium infection and infected cells have high regeneration capacity based on their method of genetic transformation (col. 13 bridging col. 14).  Chen further states, “The 
Applicants argue that the teachings of Abdel-Rahman do not relate to transformation but to regeneration (p. 8 of remarks).
This argument is not found persuasive because Abdel-Rahman was combined with Chen, Jefferson, Zaidi and Calabotta to teach the molecular weight of PEG.  Abdel-Rahman states that tissue cultures are usually used for transformation of maize by particle bombardment or Agrobacterium and that maintenance of plant regeneration ability after selection of transformed callus is important (p. 509, col. 2).  Plant regeneration is important step after Agrobacterium transformation because it allows the production of whole transgenic plant with the desired traits.
Applicants argue that the teachings of Chen and Abdel-Rahman do not provide expectation of success with respect to transformation (p. 8 of remarks).
This argument is not found persuasive because Chen and Abdel-Rahman was combined with Jefferson, Zaidi and Calabotta.  It would have been obvious for a skilled artisan to use PEG because Jefferson teach Sinorhizobium-mediated transformation of rice callus with PEG (MW 8000) enhanced transformation efficiency (Table 6 on p. 48, [0137]) and Abdel-Rahman teach plant regeneration improved with PEG (MW 3350) of maize immature zygotic embryo.  Abdel-Rahman also noted that PEG could be useful in transformation experiments if the plant regeneration ability is low or lost (p. 514, col. 2).  Zaidi teach efficient method of transformation of rice callus derived from seeds.  Calabotta teach plant embryo explant transformation.  Thus, the teachings of the cited references shows that it is apparent that one of ordinary skill in the art would have reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use PEG prior to transformation.
Applicants argue that Zaidi’s use of PGRs as described on p. 565 relates to callus induction and regeneration not transformation and neither PEG or PGR are used before or during transformation and does not provide expectation of success or suggest the recited methods (p. 8 of remarks).
This argument is not found persuasive because Zaidi states that successful rice transformation is difficult because high efficiency transformation depends on the tissue culture protocol.  Rice genotypes respond differently to callus induction and regeneration media.  Therefore, it is necessary to optimize these media for high efficiency transformation of indica variety MDU 5 (p. 572, 1st para.)  Zaidi further states that embryogenic calli derived from improved media were highly susceptible to Agrobacterium and binary vectors were effective in nd para.)  As stated above, plant regeneration is important step after Agrobacterium transformation.
Applicants argue that Jefferson describes transformation of PEG during the co-cultivation media instead of being removed prior to transformation and does not teach the addition and removal of PEG before transformation (p. 8 of remarks).
This argument is not found persuasive because Jefferson was combined with Chen, Abdel-Rahman, Zaidi and Calabotta.  Jefferson teach Sinorhizobium-mediated transformation of rice callus with PEG (MW 8000) enhanced transformation efficiency.  Jefferson was combined with other references to show the advantages of using PEG in transformation with other types of bacterial mediated transformation, Sinorhizobium-mediated transformation as cited in [0137].
Applicant argues that Jefferson does not provide expectation of success or suggest the present methods but rather teaches away from the present invention by leading a skilled worker to conduct transformation in the presence of PEG (p. 8 of remarks).
This argument is not found persuasive because as stated above Jefferson was combined with the other references to show the molecular weight of PEG and use of different bacterial mediated transformation.

Conclusion
	Claims 1-19 remain rejected and claims 20-30 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Comment

	In the amendment to the specification at page 2, there is no line numbers in the instant specification.  The amendment to the paragraph on page 15, line 25 of the instant specification is incorrect.  The correct location of the paragraph is page 16, 1st full paragraph.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661